 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 United States of America,                                 Case No.: 2:05-cr-00236-JAD-GWF

 4           Plaintiff                                   Order Granting Motion for Appointment
                                                                      of Counsel
 5 v.
                                                                          ECF No. 61
 6 Joseph D. Jr. Toscano,

 7           Defendant

 8

 9         Based on the defendant’s motion for appointment of counsel and having satisfied this Court

10 that he: (1) is financially unable to employ counsel and (2) does not wish to waive counsel, and,

11 because the interests of justice so require, the Court finds that the individual is indigent, therefore,

12         IT IS ORDERED that the defendant’s motion [ECF No. 61] is GRANTED. The Federal

13 Public Defender for the District of Nevada is hereby appointed to represent the Defendant.

14         IT IS FURTHER ORDERED that the Clerk issue subpoenas upon oral request and

15 submission of prepared subpoenas by the attorneys of the Office of the Federal Public Defender,

16 unless said subpoenas are to be served outside the State of Nevada. The cost of process, fees and

17 expenses of witnesses so subpoenaed shall be paid as witness(es) and the United States Marshal

18 shall provide such witness(es) subpoenaed advance funds for the purpose of travel within the

19 District of Nevada and subsistence. Any subpoenas served on behalf of the individual, the return

20 thereon to this Court shall be sealed, unless otherwise ordered.

21         //

22         //

23
 1        IT IS FURTHER ORDERED that if counsel for the individual desires subpoenas to be

 2 served outside the State of Nevada, further application pursuant to Federal Rules of Criminal

 3 Procedure 17(b) shall be made to the Court, before the issuance of said subpoenas.

 4

 5        DATED: April 6, 2020.

 6

 7                                                     JENNIFER A. DORSEY
                                                       UNITED STATES DISTRICT JUDGE
 8

 9 Federal Public Defender’s Office appearance by:     HEIDI OJEDA

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
